Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 1 of 7 Page ID #:434




                           Exhibit 56




                           Exhibit 56
     Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 2 of 7 Page ID #:435


Kurt Ramlo

From:                             Kurt Ramlo
Sent:                             Thursday, May 14, 2020 4:59 PM
To:                               Kurt Ramlo
Subject:                          FW: Termination of Francis J. Racioppi, Jr. [IWOV-DOCSLA.FID358000]


---------- Forwarded message ---------
From: Michelle Lynd <michelle.lynd@geniusfund.com>
Date: Thu, Apr 2, 2020 at 6:37 PM
Subject: Re: Termination of Francis J. Racioppi, Jr. [IWOV-DOCSLA.FID358000]
To: David J. Carroll <dcarroll@bgrfirm.com>
CC: Corinne Ubence <cubence@bgrfirm.com>, gary.shinder@geniusfund.com <gary.shinder@geniusfund.com>, Thomas
P. O'Brien <tobrien@bgrfirm.com>, Matthew O. Kussman <mkussman@bgrfirm.com>, Luke Fiedler
<lfiedler@bgrfirm.com>, Jeanne Arias <jarias@bgrfirm.com>


Dear Mr. O'Brien,

I'm not sure what time Mr. Racioppi believes he was terminated on Friday March 27 --- particularly given his scheduled
All hands call as CEO at 4 pm on Friday March 27, telling his direct subordinates to stand-by for further restructuring
conversations this week which included his participation as well as I believe further supervisory calls with his direct
subordinates this week and other company affiliates - including me.

I requested our finance department to calculate Mr. Racioppi's accrued pay for the full days of Thursday March 26 and
Friday March 27. Please confirm Mr. Racioppi's agreement with their calculation below and his permission to direct
deposit to the same account used for his March 31, 2020 regular scheduled pay as soon as possible for our HR
compliance records.

Final Pay equates to $5,384.62 for the days of March 26-27.

Thank you very much.

Kind regards,

Michelle Lynd

On Thu, Apr 2, 2020 at 4:46 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
 Dear Mr. O'Brien,

 I have also received confirmation from our IT and finance departments that they were also not informed by Mr.
 Racioppi of his understanding that he was disassociated with the company as of March 27, 2020.

 As CEO/COO/Head of Security, Mr. Racioppi is fully aware, he was required to return all Genius company property
 immediately upon his disassociation with the company (per Mr. Racioppi - March 27, 2020). Given his approved
 offboarding protocols including security and payroll -- please promptly confirm

 1) when and how Mr. Racioppi will be returning the Company's property (please kindly itemize all items to be returned)
 which can be sent to Mike Taylor's address which I believe Mr. Racioppi has given that he told me late last week that he
 was storing his Ducatti and other items pending his move to Manhattan Beach subject to COVID-19 quarantine
                                                            1
    Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 3 of 7 Page ID #:436
restrictions. I will coordinate confirmation of receipt and safe storage including subject to the company wide litigation
hold with Mr. Taylor directly and

2) I hope we can agree that Mr. Racioppi is owed at least his final pay for March 26 and 27 which were not included in
his March 31 normally scheduled payroll because neither finance nor I nor any of Mr. Racioppi's subordinates were
aware that Mr. Racioppi viewed Friday March 27th as his last day of employment with Genius. Please confirm your
client's agreement for us to calculate and have payment remitted via his direct deposit for those 2 accrued days. Per
Mr. Racioppi's and Mr. Racioppi's hire and his direct report senior HR director's requests, Genius had an unlimited
vacation policy.

I of course hope for amicable resolutions with former colleagues given all facts and circumstances.

Kindest regards,

Michelle Lynd

On Thu, Apr 2, 2020 at 4:19 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
 Dear Mr. O'Brien,

 I take your response below to at minimum confirm that you certainly agree that Mr. Racioppi's over 180 supervised
 persons should be immediately aware of Mr. Racioppi's position that he is disassociated from Genius Fund in all
 capacities at this time - despite his calls with his direct supervised department heads on Friday afternoon as well as
 this week. Of course, I can confirm litigation hold.

  Please also kindly and immediately reciprocate the same - confirm Mr. Racioppi's obligations for litigation hold,
 return of all Genius property -- including all Genius records, communications, his computer, etc. which you may
 coordinate directly with me as soon as possible as well as confirming Mr. Racioppi's continuing duties/obligations
 including but not limited to, of course, his duty of confidentiality per Mr. Racioppi's agreement(s). Thank you.

 Kind regards,

 Michelle Lynd

 On Thu, Apr 2, 2020 at 4:03 PM David J. Carroll <dcarroll@bgrfirm.com> wrote:

  Please see below e-mail and attached letter on behalf of Thomas P. O’Brien, Esq.



  Ms. Lynd:



  We will not be able to respond to all of the points raised in your e-mail before the deadline you have imposed—i.e., 1
  hour and 20 minutes from when you sent your e-mail. At this time, we can only reiterate that Mr. Racioppi was
  terminated from Genius Fund; he did not resign, as you suggest in your e-mail.



  In addition, we demand that Genius Fund (including all of its employees, officers, directors, affiliated companies, and
  affiliated persons) immediately institute a litigation hold on all evidence that could potentially be relevant to future

                                                            2
  Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 4 of 7 Page ID #:437
litigation between Genius Fund and Mr. Racioppi regarding his employment, as more detailed in the attached
litigation hold letter. Thank you.



Tom



From: Michelle Lynd <michelle.lynd@geniusfund.com>
Sent: Thursday, April 2, 2020 2:38 PM
To: Corinne Ubence <cubence@bgrfirm.com>
Cc: gary.shinder@geniusfund.com; David J. Carroll <dcarroll@bgrfirm.com>; Thomas P. O'Brien
<tobrien@bgrfirm.com>; Matthew O. Kussman <mkussman@bgrfirm.com>; Luke Fiedler <lfiedler@bgrfirm.com>;
Jeanne Arias <jarias@bgrfirm.com>; Michelle Lynd <michelle.lynd@geniusfund.com>
Subject: Re: Termination of Francis J. Racioppi, Jr.



My apologies for not also requesting clarification and confirmation of the following:



1) In addition to the below, please re-review Mr. Racioppi's claim/letter -- I do not believe the amounts requested
conform with the language of the letter forwarded in your prior correspondence



2) Pending further resolution of Mr. Racioppi's claim/letter following further review with our counsel -- please let me
know if you have any objections to immediately letting ALL of Mr. Racioppi's supervised persons know that he is no
longer affiliated with Genius in any capacity given your correspondence today -- i.e. his claim that he was terminated
on March 27th notwithstanding Mr. Racioppi's continued communications via calls and emails with management, to
his subordinates and other Company affiliates otherwise this week.



If I do not receive any objections to what I believe is a reasonable request given your correspondence received today
by 4 pm PT, given either Mr. Racioppi's claim of terminationand/ or at minimum Mr. Racioppi's resignation provided
what you've sent today, to protect the company's at minimum confidential information -- pending resolution of Mr.
Racioppi's claim -- I will send out a communication to all Mr. Racioppi's subordinates that he is no longer affiliated
with Genius in any manner at this time and remind all of their confidentiality obligations to the company which of
course, applies to Mr. Racioppi as well subject to, of course, Mr. Racioppi's rights to pursue any employment claims
he believes have been improperly denied. Please kindly advise your client of the same -- i.e. given the conflict, he
should not be in contact with any GF employee as CEO, Management or otherwise regarding any GF company
matters at this time and confirm.



All responses will be supplemented following further internal and external review with of course, all rights fully
reserved.


                                                          3
  Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 5 of 7 Page ID #:438
Separately, please send my best wishes to Mr. Racioppi during this very challenging time for all -- including the over
180 employees supervised by Mr. Racioppi given the disastrous confluence of the Company's operational and funding
challenges/ decline/ operational/management issues augmented with the impact of COVID-19 emergency federal,
state and local executive orders during Mr. Racioppi's time as CEO.



Irrespective of the parties' positions, I continue to wish Mr. Racioppi and his family, including his new born son, safe
and best wishes during this unprecedented period of extreme global distress.



My number is (646) 431-0969 if there are any immediate questions on the course of communication action for at
minimum Mr. Racioppi's 180 subordinates who need to and have a right to know Mr. Racioppi's view of his position
with the Company. I will also be requesting that Mr. Racioppi's IT access be immediately terminated at this
time. Please kindly confirm your client's understanding/ obligations to return Company property, duty of
confidentiality, and immediately no longer accessing any Company information as well pending this litigation hold/
resolution of Mr. Racioppi's claim. Thank you.




Kind regards,



Michelle Lynd




On Thu, Apr 2, 2020 at 12:50 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:

 Thank you Ms. Ubence,



 1. We will confer with outside counsel to provide a full response.

 2. In the interim, please can you confirm with your client the following



 a. Under what actual Legal directives was Mr. Racioppi operating under if he believed that he was terminated as of
 March 27, 2020, i.e. was it signed by US Directors?



                                                          4
  Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 6 of 7 Page ID #:439
 b. If Mr. Racioppi believed that he was terminated as of March 27, 2020 -- please why did he continue to
 communicate with GF employees ALL this week as CEO?

 c. Please confirm that Mr. Racioppi has informed you of ALL pertinent facts relating to his claim including ALL
 provisions of his contract(s) - which based on my review of your letter - I am concerned may not have been properly
 disclosed.



 I will respond as promptly as possible after further conferring internally and external counsel.



 On Thu, Apr 2, 2020 at 12:42 PM Corinne Ubence <cubence@bgrfirm.com> wrote:

  See attached letter sent on behalf of Tom O’Brien.



  Regards,



  Corinne Ubence
  Legal Assistant to Carl A. Roth,
    David Carroll, Matthew Kussman,
    and Luke Fiedler
  BROWNE GEORGE ROSS LLP
  Los Angeles • New York • San Francisco
  801 S. Figueroa Street, Suite 2000
  Los Angeles, California 90017
  Main 213.725.9800 | Fax 213.725.9808
  cubence@bgrfirm.com
  www.bgrfirm.com




  ____________________________________________________________________

  This e-mail message may contain legally privileged and/or confidential information. If you are not the intended
  recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you are
  hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited. If you
  have received this message in error, please immediately notify the sender and delete this e-mail message from
  your computer.
  ______________________________________________________________________


____________________________________________________________________

This e-mail message may contain legally privileged and/or confidential information. If you are not the intended
recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you are
                                                          5
  Case 2:20-cv-03797-FMO-JC Document 24-8 Filed 05/15/20 Page 7 of 7 Page ID #:440
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited. If you
have received this message in error, please immediately notify the sender and delete this e-mail message from your
computer.
______________________________________________________________________




                                                         6
